Exhibit 10.4

 

AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENT (the “Amendment”) is made
effective as of __________ (the “Effective Date”) by and between Drone Aviation
Holding Corp., a Nevada corporation (the “Corporation”) and ________ (the
“Optionee”) (collectively the “Parties”).

 

BACKGROUND

 

A.     The Corporation and Optionee are the parties to that certain Nonqualified
Stock Option Agreement for ________ shares of the Corporation’s Common Stock,
par value $0.0001 per share that was granted by the Corporation to the Optionee
on _________ (the “Option Agreement”); and

 

B.     The Parties desire to amend the Option Agreement, as set forth below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.         Section 8 – Termination of the Option Agreement shall be deleted in
its entirety and replaced with the following:

 

8. Termination of Employment. If the Optionee’s employment with or service to
the Company and all Related Corporations is terminated by the Optionee for any
reason other than death, Disability, Normal or Early Retirement or Good Reason
(as defined below), the Option shall thereupon terminate, except that the
portion of any Option that was exercisable on the date of such termination of
employment or service may be exercised at any time up to and including the
Expiration Date.

 

2.         This Amendment shall be deemed part of, but shall take precedence
over and supersede any provisions to the contrary contained in the Option
Agreement. All initial capitalized terms used in this Amendment shall have the
same meaning as set forth in the Option Agreement unless otherwise provided.
Except as specifically modified hereby, all of the provisions of the Option
Agreement, which are not in conflict with the terms of this Amendment, shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

DRONE AVIATION HOLDING CORP.   ACCEPTED AND ACKNOWLEDGED:           By:     By:
              Jay H. Nussbaum   Name:     Chief Executive Officer      

 

